Case: 18-10491   Date Filed: 08/29/2018   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10491
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:17-cr-20705-KMM-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

LUIS ANGEL OROBIO ESTACIO,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 29, 2018)

Before ROSENBAUM, BRANCH, and FAY, Circuit Judges.

PER CURIAM:
              Case: 18-10491    Date Filed: 08/29/2018   Page: 2 of 5


      Luis Angel Orobio Estacio appeals his 135-month concurrent sentences for

conspiracy to possess with intent to distribute a controlled substance while on

board a vessel subject to the jurisdiction of the United States, in violation of 46

U.S.C. §§ 70503(a)(1) and 70506(b), and possession with intent to distribute a

controlled substance while on board a vessel subject to the jurisdiction of the

United States, in violation of 46 U.S.C. § 70503(a)(1) and 18 U.S.C. § 2. He

argues his sentences were substantively unreasonable because the 120-month

minimum sentence would have provided effective deterrence and similarly situated

defendants have received a downward variance to the statutory minimum.

      We review the reasonableness of a sentence under the deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). The party

challenging the sentence bears the burden to show the sentence is unreasonable in

light of the record and the § 3553(a) factors. United States v. Tome, 611 F.3d

1371, 1378 (11th Cir. 2010).

      The district court must impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including

the need to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, deter criminal conduct, and protect the

public from the defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2).

The court must also consider the nature and circumstances of the offense and the


                                        2
                Case: 18-10491   Date Filed: 08/29/2018   Page: 3 of 5


history and characteristics of the defendant. Id. § 3553(a)(1). Additionally, the

court must consider the need to avoid unwarranted sentencing disparities among

defendants with similar records who have been found guilty of similar conduct. Id.

§ 3553(a)(6).

      The weight given to any specific § 3553(a) factor is committed to the sound

discretion of the district court. United States v. Clay, 483 F.3d 739, 743 (11th Cir.

2007). A court can abuse its discretion when it fails to consider relevant factors

that were due significant weight, gives an improper or irrelevant factor significant

weight, or commits a clear error of judgment by balancing the proper factors

unreasonably. United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en

banc). The district court may not apply a presumption of reasonableness to the

sentencing guideline range and must actually consider the relevant statutory

factors. Nelson v. United States, 555 U.S. 350, 352 (2009). However, the district

court need not discuss each individual factor on the record. Irey, 612 F.3d at 1194-

95.   Rather, it is sufficient for the district court to acknowledge that it has

considered the defendant’s arguments and the § 3553(a) factors. Id. We will

vacate a sentence only if the district court “committed a clear error in judgment in

weighing the § 3553(a) factors.” Id. at 1190.

      Finally, although we do not presume that a sentence falling within the

guideline range is reasonable, we ordinarily expect such a sentence to be


                                         3
              Case: 18-10491    Date Filed: 08/29/2018   Page: 4 of 5


reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). A sentence

imposed at the bottom of the guideline range and well below the statutory

maximum penalty further indicates reasonableness. See United States v. Croteau,

819 F.3d 1293, 1310 (11th Cir. 2016) (holding the sentence was reasonable in part

because it was well below the statutory maximum); United States v. Carpenter,

803 F.3d 1224, 1234 (11th Cir. 2015) (considering a sentence being “at the very

bottom” of the guideline range a factor indicating reasonableness). While a district

court may use its discretion to grant a downward variance from the guideline

range, it has no obligation to do so. Carpenter, 803 F.3d at 1235.

      Here, Estacio’s guidelines range was 135-160 months. Estacio argues that

the presentencing investigation report (“PSR”) noted that similar defendants

received a downward variance to the statutory minimum sentence of 120 months

and asserts that he should have received such a sentence. He further contends that

a 120-month sentence would provide the same level of deterrence as the 135-

month sentence the court imposed.

      We cannot say that the district court’s sentence was substantively

unreasonable. Though the PSR mentioned that similar defendants have received

15-month downward variances, neither the PSR nor Estacio provided specific

information about any similarly situated defendants who received the statutory

minimum sentence. And before sentencing Estacio, the district court had already


                                         4
               Case: 18-10491   Date Filed: 08/29/2018   Page: 5 of 5


sentenced one of his similarly situated codefendants to 135 months’ imprisonment.

So Estacio’s sentence was not disparate with the only similarly situated individual

specifically identified.

      As for Estacio’s argument that 120 months would have provided sufficient

deterrence, the district court concluded that the offense conduct was serious, and

the sentence would provide both sufficient deterrence and punishment.

      In short, the district court did not impose a substantively unreasonable

sentence when it sentenced Estacio to 135-month concurrent sentences at the

bottom of the guideline range because it considered deterrence along with the other

§ 3553(a) factors, such as the seriousness of the offense, and Estacio did not

provide proof of similarly situated defendants receiving a downward variance to

the 120-month statutory minimum.

      AFFIRMED.




                                        5